Citation Nr: 1438593	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine condition, to include as secondary to service connected internal derangement, left knee with postoperative degenerative changes.

2. Service connection for a lumbar spine condition, to include as secondary to service connected internal derangement, left knee with postoperative degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1964 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for a lumbar spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2008 rating decision denied the Veteran's request to reopen the claim of entitlement to service connection for a lumbar spine condition.  The Veteran was notified of his appellate rights, but he did not file a notice of disagreement. 

2. Evidence received since the July 2008 rating decision is not cumulative of the evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine condition and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The July 2008 rating decision which denied the Veteran's claim to reopen the issue of service connection for a lumbar spine condition is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the July 2008 rating decision in connection with Veteran's claim of entitlement to service connection for a lumbar spine condition is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The RO initially denied the Veteran's claim of entitlement to service connection for a low back condition in a July 2004 rating decision.  The Veteran was notified of the decision by a July 2004 letter.  The Veteran did not submit a notice of disagreement with the July 2004 rating decision.  The RO again addressed this issue when a claim to reopen was denied in July 2008.  The Veteran was notified of this decision by an August 2008 letter.  Again, the Veteran did not submit a notice of disagreement.  Therefore, the July 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The evidence received since the July 2008 rating decision includes statements by the Veteran, his wife, his niece, and his friend, VA treatment records, and a May 2010 VA examination report.  Significantly, since the July 2008 rating decision the Veteran has asserted, for the first time, that his lumbar spine condition is caused by or aggravated by his service connected left knee disability.  Further, VA treatment records submitted since July 2008 indicate the Veteran's left knee disability caused a fall in August 2010 in which the Veteran claims to have "twisted" his back.  September 2010, October 2010, and November 2010 PM&R Chiropractor Notes. 

The Board concludes that the Veteran's statements and the VA treatment records are new and material with respect to the issue of service connection for a lumbar spine condition, to include as secondary to service connected internal derangement, left knee with postoperative degenerative changes.  This evidence relates to an unestablished fact necessary to substantiate the claim, namely evidence of a possible etiology or aggravation of the Veteran's lumbar spine condition.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine condition, to include as secondary to service connected internal derangement, left knee with postoperative degenerative changes, must be reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine condition, to include as secondary to service connected internal derangement, left knee with postoperative degenerative changes, is reopened.





REMAND

The Veteran claims entitlement to service connection for a lumbar spine condition, to include as secondary to service connected internal derangement, left knee with postoperative degenerative changes.  The Veteran was provided a VA examination in May 2010 in regards to this issue.  The VA examiner opined that the Veteran's current lumbar spine condition is not secondary to the Veteran's left knee disability nor aggravated beyond its normal progression by the left knee condition.  However, subsequent to the examination, in August 2010, the Veteran's left knee gave out and caused the Veteran to fall.  The Veteran claims he "twisted" his back during the fall.  September 2010, October 2010, and November 2010 PM&R Chiropractor Notes.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be provided to determine whether Veteran's August 2010 fall aggravated his lumbar spine condition beyond it normal progression.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the opinion contained in the May 2010 VA examination report, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:
Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current lumbar spine condition has been aggravated beyond its normal progression by the Veteran's August 2010 fall noted in the above cited chiropractic notes?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


